DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/01/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi (JP2005-292511).
Regarding claim 1, Takashi teaches a developing apparatus comprising: a developer tank  51 that contains a developer (Fig. 7); and conveyance members (541 and 542) that convey the developer while agitating the developer in the developer tank 51 (Fig. 7), wherein the conveyance members include a first screw 541 and a second screw 542 each having a helical blade provided on a periphery of a rotary shaft (Fig. 8), the first screw 541 and the second screw 542 are disposed opposite to each other with their rotary shafts being parallel to each other (Fig. 8), and rotate to circulate the developer in the developer tank (Fig. 8), the developer tank includes: a first storage chamber (top) in which the first screw 541 is provided (Fig. 8); a second storage chamber (bottom) in which the second screw 542 is provided (Fig. 8); a partition 513 that separates the first storage chamber 541 from the second storage chamber 542 (Fig. 8); and a flow area (side portions around the partition) provided at an end as viewed in an axial direction along the rotary shaft (Fig. 8), the flow area opening the partition 513 to flow the developer between the first storage chamber and the second storage chamber; a developer detection sensor 57A that detects an amount of the developer at an installation position thereof [abstract], a discharge port 56 that discharges the developer [abstract]; and a discharge guide that guides the developer to the discharge port (Fig. 8), wherein when a direction to which the developer is circulated in the developer tank is referred to as a circulation direction (counter clockwise in Fig. 8), the developer detection sensor 57A is provided at a position before the flow area as viewed in the circulation direction and overlapping the partition as viewed in the axial direction (as the circulation path is a loop, there is not a defined start and the developer detection sensor 57A is before the flow area), and detects that the developer tank 51 is full according to the amount of the developer [abstract].
Regarding claim 2, Takashi teaches the developing apparatus according to claim 1, wherein the developer detection sensor 57A is provided facing an upstream side as viewed in a rotation direction of the helical blades in a region above the rotary shaft (Fig. 7).
Regarding claim 8, Takashi teaches the image forming apparatus comprising the developing apparatus as claimed in claim 1 (Fig. 1).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852